Title: Enclosure: Circular to Customs Collectors
From: Gallatin, Albert
To: Customs Collectors


                  
                     
                        #
                        The Law, having given to the Collectors, the Appointment of a number of inferior Officers, Subject to my Approbation, there is, on that
                           Subject, on which we must act in Concert, but one Sentiment that I wish to communicate; it is, that the Door of Office, be no longer shut, against any man, merely on account
                           of his political Opinions; but that, whether he shall differ or not, from those, avowed, either by You, or by myself, Integrity, and Capacity suitable to the Station, be the
                           only Qualifications, that shall direct our Choice.—
                     
                     
                        #
                        Permit me, since I have touched this topic, to add that, whilst freedom of opinion, & freedom of suffrage at public elections are
                           considered by the President, as imperscriptible rights, which, possessing as citizens, you cannot have lost by becoming public officers; he will regard any exercise of
                           official influence to restrain or controul the same rights in others as injurious to that part of the public administration which is confided to your care, and practically
                           destructive of the fundamental principles of a republican Constitution—
                     
                  
               